Exhibit 99.1 BROOKFIELD RESIDENTIAL REPORTS 2 Net income increased to $35 million or $0.29 per diluted share for the third quarter Total revenues grew 36% to $333 million for the third quarter Year-to-date homes delivered increased 26% to 1,360 units Backlog units increased 18% to 1,329 and value was up 31% to $639 million Calgary, Alberta, November 5, 2013 – Brookfield Residential Properties Inc. (BRP: NYSE/TSX) today announced its financial results for the three and nine months ended September 30, 2013. The results are based on U.S. Generally Accepted Accounting Principles. Performance and Financial Highlights Results of Operations Three Months EndedSeptember30 Nine Months EndedSeptember30 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 45 25 81 64 Income tax expense (8
